Exhibit 10-k

 

EXECUTION COPY

FOURTH AMENDMENT TO CREDIT AGREEMENT

                                This Amendment, dated as of November 30, 2001,
is made by and between Analysts International Corporation, a Minnesota
corporation (the “Borrower”), and Wells Fargo Bank, National Association,
assignee of Wells Fargo Bank Minnesota, National Association, f/k/a Norwest Bank
Minnesota, National Association (the “Bank”).

Recitals

                                The Borrower and the Bank have entered into a
Credit Agreement dated as of January 31, 2000 as amended by a First Amendment to
Credit Agreement dated as of December 12, 2000, a Second Amendment to Credit
Agreement dated as of April 2, 2001, but effective as of March 30, 2001, and a
Third Amendment dated as of August 6, 2001 (as so amended, the “Credit
Agreement”).  Capitalized terms used in these recitals have the meanings given
to them in the Credit Agreement unless otherwise specified.

                                The Borrower has requested that certain
amendments be made to the Credit Agreement, which the Bank is willing to make
pursuant to the terms and conditions set forth herein.

                                NOW, THEREFORE, in consideration of the premises
and of the mutual covenants and agreements herein contained, it is agreed as
follows:


1.             DEFINED TERMS. CAPITALIZED TERMS USED IN THIS AMENDMENT WHICH ARE
DEFINED IN THE CREDIT AGREEMENT SHALL HAVE THE SAME MEANINGS AS DEFINED THEREIN,
UNLESS OTHERWISE DEFINED HEREIN. IN ADDITION, SECTION 1.1 OF THE CREDIT
AGREEMENT IS AMENDED BY ADDING THE FOLLOWING DEFINITION:

“Facility Termination Date’ means December 28, 2001, or the earlier date of
termination of the Facility pursuant to Section 2.8 or 7.2(a).”


2.             COMMITMENT TO OBTAIN NEW FINANCING.  SECTION 5.13 IS HEREBY
DELETED IN ITS ENTIRETY.


3.             NO PREPAYMENT UNDER NOTE PURCHASE AGREEMENT.  SECTION 6.17 IS
HEREBY ADDED TO THE CREDIT AGREEMENT AS FOLLOWS:


“SECTION 6.17 NO PREPAYMENT UNDER NOTE PURCHASE AGREEMENT.  THE BORROWER WILL
NOT PREPAY ANY AMOUNT (WHETHER PRINCIPAL, INTEREST OR OTHERWISE) OWING UNDER THE
NOTE PURCHASE AGREEMENT OR OTHERWISE EVIDENCED BY ANY NOTE ISSUED PURSUANT
THERETO WITHOUT THE PRIOR WRITTEN CONSENT OF THE BANK (WITHOUT REGARD TO ANY
MODIFICATION OR


 

1

--------------------------------------------------------------------------------


 


AMENDMENT OF SUCH NOTES OR THE NOTE PURCHASE AGREEMENT OR ANY PAYMENT SCHEDULE
RELATED THERETO NOT PREVIOUSLY APPROVED BY THE BANK IN WRITING PURSUANT TO
SECTION 6.11 HEREOF).”


4.             NO OTHER CHANGES. EXCEPT AS EXPLICITLY AMENDED BY THIS AMENDMENT,
ALL OF THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT AND SHALL APPLY TO ANY ADVANCE OR LETTER OF CREDIT THEREUNDER.


5.             AMENDMENT FEE.  IN CONSIDERATION OF THE BANK’S ENTERING INTO THIS
AMENDMENT, THE BORROWER SHALL PAY TO THE BANK, ON OR BEFORE NOVEMBER 30, 2001,
AN AMENDMENT FEE IN THE AMOUNT OF FIFTY THOUSAND DOLLARS ($50,000). SUCH FEE
SHALL BE DEEMED FULLY EARNED BY THE BANK’S EXECUTION AND DELIVERY OF THIS
AMENDMENT.


6.             CONDITIONS PRECEDENT. THIS AMENDMENT SHALL BE EFFECTIVE WHEN THE
BANK SHALL HAVE RECEIVED AN EXECUTED ORIGINAL HEREOF, TOGETHER WITH EACH OF THE
FOLLOWING, EACH IN SUBSTANCE AND FORM ACCEPTABLE TO THE BANK IN ITS SOLE
DISCRETION:


(A)           PAYMENT OF THE FEE DESCRIBED IN PARAGRAPH 5.


(B)           SUCH OTHER MATTERS AS THE BANK MAY REQUIRE.


7.             REPRESENTATIONS AND WARRANTIES. THE BORROWER HEREBY REPRESENTS
AND WARRANTS TO THE BANK AS FOLLOWS:


(A)           THE BORROWER HAS ALL REQUISITE POWER AND AUTHORITY TO EXECUTE THIS
AMENDMENT AND TO PERFORM ALL OF ITS OBLIGATIONS HEREUNDER, AND THIS AMENDMENT
HAS BEEN DULY EXECUTED AND DELIVERED BY THE BORROWER AND CONSTITUTES THE LEGAL,
VALID AND BINDING OBLIGATION OF THE BORROWER, ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS.


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THIS
AMENDMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND DO NOT
(I) REQUIRE ANY AUTHORIZATION, CONSENT OR APPROVAL BY ANY GOVERNMENTAL
DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY OR INSTRUMENTALITY, DOMESTIC OR
FOREIGN, (II) VIOLATE ANY PROVISION OF ANY LAW, RULE OR REGULATION OR OF ANY
ORDER, WRIT, INJUNCTION OR DECREE PRESENTLY IN EFFECT, HAVING APPLICABILITY TO
THE BORROWER, OR THE ARTICLES OF INCORPORATION OR BY-LAWS OF THE BORROWER, OR
(III) RESULT IN A BREACH OF OR CONSTITUTE A DEFAULT UNDER ANY INDENTURE OR LOAN
OR CREDIT AGREEMENT OR ANY OTHER AGREEMENT, LEASE OR INSTRUMENT TO WHICH THE
BORROWER IS A PARTY OR BY WHICH IT OR ITS PROPERTIES MAY BE BOUND OR AFFECTED.


(C)           ALL OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE IV
OF THE CREDIT AGREEMENT ARE CORRECT ON AND AS OF THE DATE HEREOF AS THOUGH MADE
ON AND AS OF


 

2

--------------------------------------------------------------------------------


 


SUCH DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE
SOLELY TO AN EARLIER DATE.


8.             REFERENCES. ALL REFERENCES IN THE CREDIT AGREEMENT TO “THIS
AGREEMENT” SHALL BE DEEMED TO REFER TO THE CREDIT AGREEMENT AS AMENDED HEREBY;
AND ANY AND ALL REFERENCES IN THE LOAN DOCUMENTS TO THE CREDIT AGREEMENT SHALL
BE DEEMED TO REFER TO THE CREDIT AGREEMENT AS AMENDED HEREBY.


9.             RELEASE. THE BORROWER HEREBY ABSOLUTELY AND UNCONDITIONALLY
RELEASES AND FOREVER DISCHARGES THE BANK, AND ANY AND ALL PARTICIPANTS, PARENT
CORPORATIONS, SUBSIDIARY CORPORATIONS, AFFILIATED CORPORATIONS, INSURERS,
INDEMNITORS, SUCCESSORS AND ASSIGNS THEREOF, TOGETHER WITH ALL OF THE PRESENT
AND FORMER DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES OF ANY OF THE FOREGOING,
FROM ANY AND ALL CLAIMS, DEMANDS OR CAUSES OF ACTION OF ANY KIND, NATURE OR
DESCRIPTION, WHETHER ARISING IN LAW OR EQUITY OR UPON CONTRACT OR TORT OR UNDER
ANY STATE OR FEDERAL LAW OR OTHERWISE, WHICH THE BORROWER HAS HAD, NOW HAS OR
HAS MADE CLAIM TO HAVE AGAINST ANY SUCH PERSON FOR OR BY REASON OF ANY ACT,
OMISSION, MATTER, CAUSE OR THING WHATSOEVER ARISING FROM THE BEGINNING OF TIME
TO AND INCLUDING THE DATE OF THIS AMENDMENT, WHETHER SUCH CLAIMS, DEMANDS AND
CAUSES OF ACTION ARE MATURED OR UNMATURED OR KNOWN OR UNKNOWN.


10.           COSTS AND EXPENSES. THE BORROWER HEREBY REAFFIRMS ITS AGREEMENT
UNDER THE CREDIT AGREEMENT TO PAY OR REIMBURSE THE BANK ON DEMAND FOR ALL COSTS
AND EXPENSES INCURRED BY THE BANK IN CONNECTION WITH THE LOAN DOCUMENTS AND ALL
OTHER DOCUMENTS CONTEMPLATED THEREBY, INCLUDING WITHOUT LIMITATION ALL
REASONABLE FEES AND DISBURSEMENTS OF LEGAL COUNSEL. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE BORROWER SPECIFICALLY AGREES TO PAY ALL FEES
AND DISBURSEMENTS OF COUNSEL TO THE BANK FOR THE SERVICES PERFORMED BY SUCH
COUNSEL IN CONNECTION WITH THE PREPARATION OF THIS AMENDMENT AND THE DOCUMENTS
AND INSTRUMENTS INCIDENTAL HERETO. THE BORROWER HEREBY AGREES THAT THE BANK MAY,
AT ANY TIME OR FROM TIME TO TIME IN ITS SOLE DISCRETION AND WITHOUT FURTHER
AUTHORIZATION BY THE BORROWER, MAKE A LOAN TO THE BORROWER UNDER THE CREDIT
AGREEMENT, OR APPLY THE PROCEEDS OF ANY LOAN, FOR THE PURPOSE OF PAYING ANY SUCH
FEES, DISBURSEMENTS, COSTS AND EXPENSES AND THE FEE REQUIRED UNDER PARAGRAPH 5
HEREOF.


11.           MISCELLANEOUS. THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN
ORIGINAL AND ALL OF WHICH COUNTERPARTS, TAKEN TOGETHER, SHALL CONSTITUTE ONE AND
THE SAME INSTRUMENT.

 

3

--------------------------------------------------------------------------------


 

                                IN WITNESS WHEREOF, the parties hereto have
caused this Amendment to be duly executed as of the date first written above.

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

ANALYSTS INTERNATIONAL
CORPORATION

By _________________________________

 

By _________________________________

Richard G. Trembley

 

Marti R. Charpentier

Its Vice President

 

Its Vice President — Finance

 

4

--------------------------------------------------------------------------------